Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10,594,833 and 9,917,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Regarding the applicant’s arguments directed at the 35 U.S.C. 101 rejection. The examiner withdraws the rejection in light of the amendment.
	Regarding applicants arguments directed at the 35 U.S.C. 102 and 103 rejection. Examiner respectfully agrees and withdraws the rejection, and notice of allowance is being issued.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to reasonably disclose, suggest, or teach claims 2, 9, and 16, in particular the data sharing settings for a particular data exchange member comprise a reciprocity value that is based on an intended use of another data exchange member and that determines a threshold number of data files provided by the particular data exchange member that are accessible by another of the plurality of data exchange members; and the reciprocity value is based at least in part on a number of data files provided by the another of the plurality of data exchange members; receiving, from a requesting data exchange member, a request for a plurality of the data files; determining a data access limit of the requesting data exchange member based on the reciprocity value, the intended use of the requesting data exchange member, and threshold number of data files of one of the plurality of data exchange members 
As the closest art of record, Lian teaches Lian teaches a computer-implemented method with credit based reciprocity for uploading and downloading content into and out the system (Col 2 Line 27 method) (Col 2 Lines 27-34; uploading data by the users of the P2P network to other user of the P2P network) (Col 4 Lines 66 [Wingdings font/0xE0] Col 5 Line 10; Col 5 Lines 41-51; the data uploaded is credited to the uploader and the system further identifies which users have transiently staged the requested content)
Maintaining records on the amount of data contributed and downloaded (Col 6 Lines 43-67; tracking by the system upload and download reports the track the amount of data uploaded to the P2Pnetwork associated with the specific user ID)Col 6 Lines 43-67; tracking by the system upload and download reports the track the amount of data uploaded to the P2P network associated with the specific user ID)
Using the credit based upload and download system records to determine an amount of data the user is allowed to access (access limit), and limiting an amount of data that can be accessed by the user (Col 5 Line 29[Wingdings font/0xE0] Col 6 Line end; Col 7 Lines 50-64; determining the upload and download limitations or “data sharing settings” of the peer nodes based on the application reporting (equivalent to receiving) of credit use) (Col 5 Line 52[Wingdings font/0xE0] Col 6 End; Col 7 Lines 50-64; determining a credit balance based on the amount of data the user has uploaded and therefore made accessible to other member)(Col 5 Line 52[Wingdings font/0xE0] Col 6 End; Col 7 Lines 50-64; determining the credit balance based on the amount of files the user has 
However Lian, and the prior art of record fails to disclose, suggest the combination of features as claimed and arranged by the applicant. Further the applicants arguments with to the lack of disclosure by Lian, Qureshi, Schrempp, Thomson, Sorensen, Nieh, Garg, and Li references have been fully considered and found to be persuasive.
In the examiners opinion it would not have been obvious to one or ordinary skill in the art to modify the teachings of the prior art of record to disclose the limitations as recited in the independent claims.

Therefore claims 2, 9, and 16 are deemed to be allowable over the prior art, and dependent claims 3-8, 10-15, and 17-21 are deemed to be allowable in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451